 



Exhibit 10.30(i)
PERSONAL EMPLOYMENT AGREEMENT
THIS AGREEMENT (“Agreement”) is made and entered into this September 25th, 2007,
by and between TopSpin Medical (Israel) Ltd., of business address at 2 Yodfat
St., North Industrial Zone, Lod, Israel (“Company”), and Yaron Tal (I.D.
No. 058858648) of 35 Ha’anfa St., Tel Mond, Israel (“Employee”).
WHEREAS, Company wishes to engage the Employee as its President and Chief
Executive Officer and the Employee wishes to serve as such, all on the terms and
conditions hereinafter set forth; and
WHEREAS the parties wish to regulate their relationship in accordance with the
terms and conditions set forth in this Agreement;
NOW, THEREFORE, in consideration of the mutual premises, covenants and
undertakings contained herein, the parties hereto have hereby agreed as follows:

1.   Term       The term of this Agreement shall commence as of October 1, 2007
(the “Effective Date”) and shall continue until terminated in accordance with
the provisions of Section 7 hereof (the “Term”).

2.   Position

  2.1.   The Employee shall be employed by the Company (until otherwise
determined by the Board of Directors of the Company) in the position of
President and Chief Executive Officer of the Company, and within the framework
of such position for no additional consideration, shall serve as President and
Chief Executive Officer of the Company’s parent corporation, TopSpin Medical,
Inc. (the “Position” and the “Parent Company”, respectively) and the Employee
hereby declares that the Employee’s background, education and professional
standing are commensurate with the Position and duties set forth hereunder.    
2.2.   In the event that: (a) the Parent Company appoints any third party other
than Employee as its President or as its Chief Executive Officer; or (b) the
Employee is not appointed as member of the Board of Directors of the Parent
Company and as member of the compensation committee of the Board of Directors of
the Parent Company and as member of the Board of Directors of the Company by
November 30, 2007, or following such appointment prior to such date said
appointment is terminated, then Employee shall be entitled, within 90 days
thereafter, to terminate his employment with the Company pursuant to the terms
of Section 7.1 below, and such termination will be deemed to be termination of
Employee’s employment by the Company.     2.3.   During Employee’s employment
with Company, Employee shall have the authority, functions, duties and
responsibilities, as from time to time may be stipulated by Company’s Board of
Directors and subject to any applicable law. Employee shall be under the direct
supervision of and comply with the directives of the Company’s Board of
Directors.     2.4.   During the term of this Agreement and unless and until
otherwise agreed, Employee shall be employed on a full-time basis. Excluding
periods of vacation, sick leave and military reserve



--------------------------------------------------------------------------------



 



2

      service to which the Employee is entitled or required, the Employee shall
devote his entire business time, attention and efforts to the performance of his
duties and responsibilities under this Agreement and the business and affairs of
the Company. Other than the completion of one last project for his former
employer, Galil Medical Ltd., the Employee shall not, during the term of this
Agreement, be engaged (whether or not during normal business hours) in any other
business or professional activity whether or not such activity is pursued for
gain, profit or other pecuniary advantage, without the prior written consent of
the Company.     2.5.   It is hereby acknowledged and agreed that the Position
is a senior position and/or one which requires a special degree of trust, care
and loyalty and/or is a position which does not enable the Company to supervise
the work and rest hours of the Employee; therefore, the provisions of The Work
and Rest Hours Law, 1951 (the “Work and Rest Hours Law”), or any law to be
enacted in its place, shall not apply to Employee’s employment with Company.

3.   Employee’s Duties       Employee affirms and undertakes:

  3.1.   To devote his working time, know-how, energy, expertise, talent,
experience and best efforts to the business and affairs of Company and to the
performance of his duties with Company.     3.2.   To perform and discharge well
and faithfully, with devotion, honesty and fidelity, his obligations pursuant to
his Position.     3.3.   To immediately and without delay inform the Company’s
Board of Directors of any affairs and/or matters that might constitute a
conflict of interest with Employee’s Position and/or employment with Company.

    4. Compensation

  4.1.   Subject to, and in consideration of, Employee’s fulfillment of his
obligations in pursuance of this Agreement, Company shall pay Employee a monthly
gross salary of NIS 65,000 (Sixty Five Thousand New Israeli Shekel) (“Salary”).
The Salary shall be linked to the Israeli Consumer Price Index (the “CPI”),
adjusted on a quarterly basis to the CPI last published prior to the date of
such adjustment. The base index for each adjustment shall be the index last
published prior to the date of the preceding adjustment. The base index for the
first linkage adjustment shall be the index last published prior to the
Effective Date.         In no event shall such adjustment be less than in the
amounts and at the levels set forth in the governmental directives published
from time to time and binding on Company (Tzavei Harhava) with respect to
cost-of-living increases (Tosefet Yoker).     4.2.   The Salary shall be payable
in accordance with the Company’s customary payroll procedures, but not later
than on the ninth (9th) day of the consecutive calendar month following the
calendar month of employment to which the payment relates.     4.3.   Israeli
income tax and other applicable withholdings with respect to the Salary shall be
deducted from the Salary by the Company at source.

5.   Social and Fringe benefits

  5.1.   Managers’ Insurance

  5.1.1.   The Company shall contribute an aggregate monthly amount of up to
15.83% of the Salary as premium on a Managers’ Insurance (Bituach Menahalim)
policy or other plans chosen by the Employee and approved by the Company
(“Managers’ Insurance Policy”).     5.1.2.   The abovementioned contributions by
the Company shall be as follows: 5% towards compensatory payments (the
“Compensatory Payments Component”), 8.33%



--------------------------------------------------------------------------------



 



3

      towards severance payments (the “Severance Payments Component”), and up to
2.5% towards a disability insurance.     5.1.3.   In addition, Employee shall
contribute, and for that purpose Employee hereby irrevocably authorizes and
instructs the Company to deduct from his Salary at source, an aggregate monthly
amount equal to 5% of the Salary to such Managers’ Insurance Policy.     5.1.4.
  Employee shall bear any and all taxes in connection with amounts paid by
Employee and/or Company to the Managers’ Insurance Policy pursuant to this
Section 5.1.     5.1.5.   In any of event of termination of the Employee’s
employment under this Agreement by the Company for any reason other than a
Termination for Cause (as defined hereinafter), the Company shall provide the
Employee with all sums accumulated in the Severance Payments Component and
Compensatory Payments Component of the Managers’ Insurance Policy and shall
deliver to Employee the relevant release letters to the insurance company and
all such sums shall be on account of amounts the amounts the Employee is
entitled to receive pursuant to the Severance Pay Law – 1963.

  5.2.   Advanced Study Fund

  5.2.1.   Company shall contribute an aggregate monthly amount equal to 7.5% of
the Salary towards an advanced study fund (Keren Hishtalmut) (the “Advanced
Study Fund”).     5.2.2.   Employee shall contribute, and for that purpose,
Employee irrevocably authorizes and instructs Company to deduct from his Salary
at source, an aggregate monthly amount equal to 2.5% of the Salary as Employee’s
participation in such Advanced Study Fund.     5.2.3.   Employee shall bear any
and all taxes applicable in connection with amounts payable by Employee and/or
Company to the Advanced Study Fund pursuant to this Section 5.2.     5.2.4.   To
the extent Employee’s Salary exceeds the recognized ceiling for contributions to
the Advanced Study Fund that are exempted from taxes under the provisions of
applicable law as shall be in effect from time to time (the “Advanced Study Fund
Ceiling”), Employee shall have the option, to be exercised in his sole
discretion, to apply the following provisions in connection with the Advanced
Study Fund:

  5.2.4.1.   The contributions of Company and Employee shall be calculated based
on that portion of the Salary up to, but not exceeding, the Advanced Study Fund
Ceiling; and     5.2.4.2.   Employee shall be entitled to an additional monthly
gross payment in an amount constituting 7.5% of that portion of the Salary that
exceeds the Advanced Study Fund Ceiling (the “Additional Advanced Study Fund
Payment”), or, alternatively, at the option of the Employee, the Additional
Advanced Study Fund Payment will be transferred to a pension fund or other
saving account, on the name of the Employee.

  5.2.5.   In any of event of termination of the Employee’s employment under
this Agreement by the Company for any reason, the Company shall provide the
Employee with all sums accumulated in the Severance Payments Component and
Compensatory Payments Component of the Managers’ Insurance Policy and shall
deliver to Employee the relevant release letters to the insurance company and
all such sums shall be on account of amounts the amounts the Employee is
entitled to receive pursuant to the Severance Pay Law – 1963.



--------------------------------------------------------------------------------



 



4

  5.3.   Annual Leave

      Employee shall be entitled to an annual leave totaling , in the aggregate,
25 working days per year. Annual leave shall be taken with adequate regard to
the needs of Company. Unexploited leave days may be accumulated from year to
year up to a total of 50 days. Employee shall, upon termination of his
employment, be entitled to redeem all unexploited leave days.

  5.4.   Sick Leave         Employee shall be entitled to sick leave in
accordance with the provisions of the Sickness Pay Law, 1976.     5.5.  
Recreation Pay (Dmey Havra’a)         Employee shall be entitled to annual
recreation pay (Dmey Havra’a) in an amount as determined in accordance with
Israeli regulations as in effect from time to time with respect to such pay, but
in any event with respect to not less than 10 days.     5.6.   Company Car

  5.6.1.   Company shall provide Employee with a car of a make and model of
Employee’s choice up to a level 5 car (“Company Car”) to be placed at Employee’s
disposal, for Employee’s business and personal use in accordance with Company
procedures, as in effect from time to time.     5.6.2.   Employee shall take
good care of such Company Car and ensure that Company’s rules relating to
Company Car, as in effect from time to time, are strictly, lawfully and
carefully observed.     5.6.3.   Employee shall bear and pay all fines for any
violation of law committed in connection with the use of the Company Car.    
5.6.4.   The Company will bear all taxes in connection with said Company Car and
the use thereof up to such amount, for tax purposes (“Shovi Shimush”), of up to
NIS 5,230 per month; provided however that any such gross up (“Gilum”) payments
shall not be taken into account for any social benefits whatsoever, or be deemed
a component of the Employee’s salary. Any and all taxes in connection with said
Company Car and the use thereof above said amount of NIS 5,230 per month shall
be born by the Employee.     5.6.5.   Employee shall return Company Car to
Company’s principal office upon termination of Employee’s employment with
Company.

  5.7.   Additional Benefits

  5.7.1.   Company shall provide Employee with, and pay for the use of, a
cellular phone and shall provide Employee with a laptop computer and a
connection to the Internet at the Employee’s private residence, for Employee’s
use in the course of performing his obligations under his Position (the
“Cellular Phone”, “Laptop Computer” and “Internet Connection”, respectively).  
  5.7.2.   Additionally, the Company, at its own expense, shall provide the
Employee with: (i) a subscription to one professional newspaper, as chosen by
the Employee (the “Subscription”); and (ii) an annual comprehensive medical
examination in a hospital or medical institute as customary for managers in
Israel (the “Checkup”) in a hospital or clinic providing such services as
decided by the Employee.     5.7.3.   The Company shall bear any and all taxes
applicable to him in connection with the Cellular Phone, Laptop Computer,
Internet Connection, Subscription and Checkup and/or the use thereof; provided
however that any such gross up (“Gilum”) payments shall not be taken into
account for any social benefits whatsoever, or be deemed a component of the
Employee’s salary. Upon termination of Employee’s employment with Company,
Employee shall return the Cellular Phone and Laptop Computer to



--------------------------------------------------------------------------------



 



5

      Company’s principal office and the Internet Connection shall be cancelled.

  5.8.   Business Expenses         Company shall pay, and/or reimburse Employee,
for those out-of-pocket business expenses incurred in connection with the
performance of his duties under this Agreement, in accordance with the Company’s
expense reimbursement policy, as may be in effect from time to time and provided
that it is hereby agreed that the Employee shall travel in coach class for
flights up to 5 hours and in business class in longer flights. The Employee
hereby acknowledges that once reimbursement has been received for goods
purchased by the Employee on behalf of the Company, such goods shall become the
sole property of the Company.

6.   Bonuses

  6.1.   By no later than 2 months following the completion of the fiscal year
of the Company, the Company’s Board of Directors shall establish targets for
such fiscal year (the “Bonus Targets”) linked to the Company’s work plan and
budget, that if the Company together with the Parent Company achieve, will
entitle the Employee to receive a bonus payment. The bonus payment to the
Employee for the fiscal year in case the Bonus Targets are fully achieved shall
be 6 times the monthly Salary of Employee or a higher payment determined by the
Company’s Board of Directors, in their sole discretion (the “Target Bonus
Amount”). The targets may be comprised of sub-targets and portions of the bonus
may be allocated to each such target or sub-target, as applicable, in any
proportion and whether such payments are linear to the partial achievement of a
target, all as determined by the Company’s Board of Directors, in their sole
discretion.     6.2.   By no later than 30 days following the public filing of
the audited annual consolidated financial statements of the Parent Company,
other than the audited annual consolidated financial statements of the Parent
Company for the year 2007, the Company’s Board of Directors shall determine
whether the Employee achieved the Bonus Targets and the bonus to which the
Employee is entitled to receive as a result thereof (the “Entitled Bonus
Amount”). The Company shall pay to the Employee the Entitled Bonus Amount within
3 business days following such determination.     6.3.   Notwithstanding the
above, for the period commencing on the Effective Date and concluding on
December 31, 2008, the Target Bonus Amount shall be 7.5 times the monthly Salary
of Employee. In addition, notwithstanding the above, for the period commencing
on the Effective Date and concluding on December 31, 2008, notwithstanding the
actual results of the Company and Parent Company but subject to Section 6.4
below, the Employee shall receive a bonus for such period equal to at least 4.5
Salaries (the “Initial Bonus”). Within 30 days following the public filing of
the audited annual consolidated financial statements of the Parent Company for
the year 2007, Employee will be entitled to receive, as advance on the account
of the Initial Bonus, one time payment in the amount of 1.125 Salaries (the
“Advance”).     6.4.   Notwithstanding anything to the contrary herein, in the
event the Employee’s employment with the Company is terminated prior to the
conclusion of the fiscal year for any reason whatsoever, the Company’s Board of
Directors shall determine whether the Employee achieved the Bonus Targets until
the termination of the Employee’s employment, and if and to the extent the
Company’s Board of Directors determines that certain Bonus Targets were fully
achieved prior to such date, Employee shall be entitled to receive, within
30 days after the termination of his Employment, the bonus to which the Employee
is entitled to receive as a result thereof. For the avoidance of doubt, the
Employee shall not be entitled to receive any other bonus or any portion thereof
for such fiscal year. Notwithstanding the above: (i) in the event the Company
terminates Employee’s employment with the Company for any reason other than
Termination for Cause prior to December 31, 2008, Employee shall be entitled to
the respective portion of the Initial Bonus (to be calculated as the pro rata
portion of the period of employment until termination of employment from the
entire period from the Effective Date and until September 30, 2008),



--------------------------------------------------------------------------------



 



6

      minus the Advance, if any and (ii) in the event the Company terminates
Employee’s employment with the Company Termination for Cause or Employee
terminates his employment with the Company prior to December 31, 2008, Employee
shall not be entitled to any bonus. .

7.   Termination       This Agreement may be terminated in accordance with the
following provisions:

  7.1.   Until the conclusion of the twelve (12) month anniversary of the
Effective Date (the “Initial Period”), either party may furnish the other party,
at any time and for any reason, with a written notice that Employee’s employment
shall be terminated (the “Termination Notice”) effective upon the completion of
a four-month period commencing on the date of the Termination Notice. Following
the conclusion of the Initial Period, either party may furnish the other party,
at any time and for any reason, with a Termination Notice effective upon the
completion of a six-month period commencing on the date of the Termination
Notice (the period from the date of the Termination Notice until the termination
of the employment shall be referred to as the “Notice Period”). The Termination
Notice shall set forth both the date on which said notice is being furnished and
the date on which the Termination Notice shall be effective.     7.2.   Employee
shall remain an employee of Company during the Notice Period. To the extent so
required by the Company, Employee shall continue the course of his employment
with Company, unless Company waives Employee’s services, during the first half
of the Notice Period. For the avoidance of doubt, it is hereby agreed that
Employee’s service to the Company during the second half of the Notice Period is
hereby waived, and, during said second half of the Notice Period Employee shall
be entitled to be engaged by any third party, subject only to the provisions of
this Agreement, including Section 9 hereto.     7.3.   The provisions of
Section 7.2 above notwithstanding, Company, by furnishing a notice to Employee,
shall be entitled to terminate his employment with Company with immediate effect
at any time during the Term where said termination is a Termination for Cause.
In the event of such termination, in addition to any other remedy available to
the Company, Employee shall not be entitled to severance pay.     7.4.   As used
in this Agreement, the term “Termination for Cause” shall mean termination of
Employee’s employment with Company as a result of the occurrence of (a) a
serious breach of trust, including but not limited to theft, embezzlement,
conviction of a felony or of any crime involving moral turpitude or
self-dealing; (b) a willful failure to adhere to or comply with directives of
the Board of Directors; (c) a material breach of Section 8, 9 or 10 of this
Agreement by the Employee, provided however, that if such material breach is
rectifiable, it is not rectified within 7 business days after the Employee
receives written notice from the Company detailing the Board’s intention to
terminate Employee’s employment if such loss or damage is not rectified or
recovered within such period; (d) any willful act of the Employee resulting in
material loss to the Company or the Parent Company which, if rectifiable, is not
rectified within 14 business days after the Employee receives written notice
from the Company detailing the Board’s intention to terminate Employee’s
employment if such loss or damage is not rectified or recovered within such
period; or (e) any of the events provided for in Sections 16 and 17 of the
Severance Pay Law, 1963.

8.   Proprietary Information and Confidentiality

  8.1.   Employee is aware that in the course of his employment with Company
during the Term and/or in connection therewith, Employee will have access to,
and be entrusted with, technical, proprietary, sales, legal, financial, and
other data and information with respect to the affairs and business of the
Company, its affiliates, customers and suppliers, all of which data and
information, whether documentary, written, oral or computer generated, shall be
deemed to be,



--------------------------------------------------------------------------------



 



7

      and referred to as “Proprietary Information”, which, by way of
illustration but not limitation, shall include trade and business secrets, mask
works, processes, patents improvements, ideas, inventions (whether reduced to
practice or not), techniques, products, technologies (actual or planned),
financial statements, marketing plans, strategies, forecasts, customer and/or
suppliers lists and/or relations, research and development activities, source
and object codes, formulas, data, know-how, designs, discoveries, models,
vendors, computer hardware and software, drawings, programs, other works of
authorship, operating procedures, pricing methods, marketing strategies, future
plans, dealings and transactions, Inventions (as defined below), except for such
information: (i) which is now, or hereafter becomes, available in the public
domain or is generally known, or hereafter becomes known, in the industry
through no fault on the part of Employee; or (ii) Employee is compelled by court
or government action pursuant to applicable law to disclose such information,
provided, however, that Employee gives the Company prompt notice thereof so that
the Company may seek a protective order or other appropriate remedy, and further
provided that in the event that such protective order or other remedy is not
obtained, the Employee shall furnish only that portion of the Proprietary
Information which is legally required, and shall exercise all efforts required
to obtain confidential treatment for such information.     8.2.   Employee
agrees and declares that all Proprietary Information, patents and/or patent
applications, copyrights and other intellectual property rights in connection
therewith, are and shall remain the sole property of Company and its assigns.  
  8.3.   At all times, during the Term and upon its expiration thereafter,
Employee shall keep in confidence and trust all Proprietary Information, and any
part thereof, and will not use or disclose and/or make available, directly or
indirectly, to any third party any Proprietary Information without the prior
written consent of Company, except and to the extent as may be necessary in the
ordinary course of performing Employees’ duties pertaining to the Company and
except and to the extent as may be required under any applicable law,
regulation, judicial decision or determination of any governmental entity.    
8.4.   Without derogating from the generality of the foregoing, Employee agrees
as follows:

  8.4.1.   He will not copy, transmit, reproduce, summarize, quote, publish
and/or make any commercial or other use whatsoever of the Proprietary
Information, or any party thereof, without the prior written consent of Company,
except as may be necessary in the performance of his duties pertaining to the
Company;     8.4.2.   He shall exercise the highest degree of care in
safeguarding the Proprietary Information against loss, theft or other
inadvertent disclosure and will take all reasonable steps necessary to ensure
the maintaining of confidentiality;     8.4.3.   He shall not enter into the
data bases of Company for any purpose whatsoever, including, without limitation,
review, download, insert, change, delete and/or relocate any information, except
as may be necessary in the performance of his duties pertaining to the Company;
    8.4.4.   Upon termination of his employment, and/or as otherwise requested
by Company, he shall promptly deliver to Company all Proprietary Information.
For the removal of doubt, it is hereby clarified that Employee shall be entitled
to keep copies of corporate documents signed by him and which relate to his
rights, including without limitation, his rights as an employee of the Company
and/or as director of the Company and/or as shareholder and/or holder of options
in the Parent Company.

  8.5.   Employee undertakes not to disclose to the Company any confidential
information of any third party, including, without limitation, any confidential
information of his former employer, Galil Medical Ltd. The Company acknowledges
Employee is subject a confidentiality agreement regarding confidential
information of his former employer, Galil Medical Ltd.



--------------------------------------------------------------------------------



 



8



  8.6.   The provisions of this Section 8 shall survive termination of this
Agreement and shall remain in full force and effect thereafter.

9.   Non-Competition and Non-Solicitation

  9.1.   Employee hereby covenants that throughout the Term and for a period of
twelve (12) months following the effective date of termination of Employee’s
employment howsoever arising thereafter, Employee will not:

  9.1.1.   Engage in any capacity whatsoever, whether independently or as an
employee, consultant or otherwise, through any corporate body and/or with or
through others, in any activity competing directly with the products and
technologies of the Company and its affiliates, as same have existed and shall
exist from time to time during the Term.     9.1.2.   Whether on his own account
and/or on behalf of others, in any way interfere with and/or endeavor to entice
away, or offer or solicit for the purpose of so interfering and/or enticing
away, from Company, the Parent Company or any entity held by any of them
(collectively, “Related Company”), any person, firm or company with whom the
Related Company shall have any contractual and/or commercial relationship as an
employee, consultant, licenser, joint venturer, supplier, customer, distributor,
agent or contractor of whatsoever nature, existing or under negotiation on, or
within the twelve (12) months prior to, the effective date of termination of
Employee’s employment with Company.

10.   Inventions

  10.1.   Employee agrees to promptly and from time to time fully inform and
disclose to Company all inventions, developments, designs, improvements and
discoveries which Employee may have during the Term which pertain to or relate
to Company or to any experimental work performed by Company, whether conceived
by Employee alone or with others and whether or not conceived during regular
working hours (“Inventions”).     10.2.   All Inventions, and any and all
rights, interests and title therein, including the droit moral therein, shall be
the exclusive property of Company and the Employee hereby transfers and assigns
in whole to the Company any and all of his rights, title and interest in any and
all Inventions.     10.3.   In the event that by operation of law, any Invention
shall be deemed Employee’s, the Employee hereby assigns and shall in the future
take all the requisite steps (including by way of illustration only, signing all
appropriate documents) to assign to Company and/or its designee any and all of
his foregoing rights, titles and interests, on a worldwide basis and hereby
further acknowledges and shall in the future acknowledge Company’s full and
exclusive ownership in all such Inventions. To the extent necessary, Employee
shall, during the Term or at any time thereafter, execute all documents and take
all steps necessary to fully effectuate the assignment to Company and/or its
designee and/or assist Company to obtain the exclusive and absolute rights,
title and interests in and to all Inventions, whether by the registration of
patent, trade mark, trade secret and/or any other applicable legal protection,
provided however that in the event Employee is requested to take any of the
aforesaid actions subsequent to the termination of this Agreement, Employee be
reasonably compensated for his time and effort in so doing. This provision shall
apply with equal force and effect to all items that may be subject to copyright
or trademark protection.     10.4.   The provisions of this Section 10 shall
survive termination of this Agreement and shall be and remain in full force and
effect at all times thereafter.



--------------------------------------------------------------------------------



 



9

11.   Directors and Officers Insurance

  11.1.   Company shall ensure that the Employee is covered from and against any
and all liabilities which the Employee may incur in the performance of his
duties hereunder, to the maximum extent permitted by law, in accordance with an
Indemnity Agreement in the form customary in the Company or the Parent Company.
In the event that such Indemnity Agreement is terminated the Employee shall be
entitled to terminate his employment with the Company pursuant to the terms of
Section 7.1 below, and such termination will be deemed to be termination of
Employee’s employment by the Company     11.2.   The Company shall ensure that
the Employee will be insured under the Directors and Officers liability
insurance policy to be maintained by the Company or the Parent Company for its
office holders at its sole cost and expense. In the event that such insurance is
terminated the Employee shall be entitled to terminate his employment with the
Company pursuant to the terms of Section 7.1 below, and such termination will be
deemed to be termination of Employee’s employment by the Company.

12.   General Provisions

  12.1.   For the purpose of Sections 8 to 10 of this Agreement, the term
“Company” shall mean the Company, the Parent Company, and/or any affiliate of
the Parent Company, as applicable.     12.2.   Except as specifically set forth
herein, Employee shall bear any and all taxes applicable in connection with any
benefits provided to Employee under this Agreement.     12.3.   Either party’s
failure or delay in enforcing any of the provisions of this Agreement shall not,
in any way, be construed as a waiver of any such provisions, or prevent said
party thereafter from enforcing each and every other provision of this Agreement
which were previously not enforced.     12.4.   Notices given hereunder shall be
in writing and shall be deemed to have been duly given on the date of personal
delivery, on the date of postmark if mailed by certified or registered mail, or
on the date sent by facsimile upon transmission and electronic confirmation of
receipt or (if transmitted and received on a non-business day) on the first
business day following transmission and electronic confirmation of receipt,
addressed as set forth above or such other address as either party may designate
to the other in accordance with the aforesaid procedure.     12.5.   This
Agreement shall be interpreted and construed in accordance with the laws of the
State of Israel, without regard to the principles of conflict of laws thereof.
Any dispute arising under or in relation to this Agreement shall be resolved in
the competent court of Tel Aviv-Jaffa District.     12.6.   This Agreement
constitutes the entire agreement of the parties hereto with respect to the
subject matters hereof, and supersedes all prior agreements and understandings
between the parties with respect thereto.     12.7.   Captions and paragraph
headings used in this Agreement are for convenience purposes only and shall not
be used for the interpretation thereof.     12.8.   The provisions of this
Agreement are in lieu of the provisions of any collective bargaining agreement,
and therefore, no collective bargaining agreement shall apply with respect to
the relationship between the parties hereto (subject to the applicable
provisions of law).     12.9.   This Agreement shall not be amended, modified or
varied by any oral agreement or representation other than by a written
instrument executed by both parties or their duly authorized representatives.

IN WITNESS WHEREOF, the parties hereto have hereby duly executed this Agreement
on the day and year first set forth above.



--------------------------------------------------------------------------------



 



10

             
/s/ Neil Cohen /s/ Eyal Kolka
      /s/ Yaron Tal    
 
           
TopSpin Medical (Israel) Ltd.
      Yaron Tal    
By: Neil Cohen & Eyal Kolka
           
Title: Director & CFO and
           
           Senior VP of Business Development
           